NOTICE OF ALLOWANCE
Claims 1-12 and 17-25 are drawn to an allowable product.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please change the dependency of claim 17 to claim 9.
 “The briquet of claim 9, wherein…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Mellin et al. (US 2015/0075064 A1), Peters, (US 4,496,366 A), and Jackson (US D 517,473 S) for the reasons provided by Applicant in the Arguments/Remarks filed 11/16/2020.
That is, the cited prior art does not teach or suggest  a briquet comprising a shape having the claimed packing density wherein said shape comprises a pair of polygonal pyramidal portions extending from opposite sides of the polygonal mid-plane portion, wherein each polygonal pyramidal portion comprises a flattened or depressed portion only within an apex region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783